Cite as 2015 Ark. App. 382

                ARKANSAS COURT OF APPEALS
                                     DIVISION I
                                    No. CR-14-835



                                               Opinion Delivered   June 17, 2015

 JAY JONES                             APPEAL FROM THE POPE COUNTY
                             APPELLANT CIRCUIT COURT
                                       [NO. CR-2012-68]
 V.
                                               HONORABLE WILLIAM PEARSON,
 STATE OF ARKANSAS                             JUDGE
                               APPELLEE
                                               SUPPLEMENTAL ADDENDUM
                                               ORDERED; REBRIEFING
                                               ORDERED; MOTION TO
                                               WITHDRAW DENIED WITHOUT
                                               PREJUDICE


                         BRANDON J. HARRISON, Judge

      The Pope County Circuit Court revoked Jones’s probation and sentenced him to

six years’ imprisonment. Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule

4-3(k)(l) of the Rules of the Arkansas Supreme Court and Court of Appeals, Jones’s

attorney has filed a no-merit brief and a motion to withdraw as counsel. Jones was

notified of his right to file pro se points for reversal and has done so; the State has

responded to only some of those points. Due to deficiencies in both parties’ briefs, we

order supplementation and rebriefing.

      In July 2012, Jones entered a plea of no contest to sexual assault in the fourth

degree and was sentenced to sixty months’ probation.               In August 2013, the State

petitioned to revoke Jones’s probation, alleging that he had failed to report to his

                                           1
                                 Cite as 2015 Ark. App. 382

probation officer, failed to pay his financial obligations, and had committed the crimes of

residential burglary, theft of property, and battery. After a hearing, the court found that

Jones had violated his probation by committing new criminal conduct and sentenced him

to seventy-two months’ imprisonment.

       As noted above, Jones’s counsel has filed a no-merit brief with this court, arguing

that there are no meritorious grounds for appeal. However, counsel has failed to include

in the addendum the latest petition for revocation, filed 20 August 2013, which led to the

revocation now before us. We therefore order counsel to file a supplemental addendum

within fifteen days of this opinion.

       We also note that the State has failed to address all of Jone’s pro se points in its

brief. Jones raises an argument about his sentence, questioning why he was not credited

the time he spent on probation and why he was sentenced to a longer term than his

probation term, but the State’s brief fails to address this argument. Arkansas Supreme

Court Rule 4-3(k)(3) requires the State to respond to pro se points filed by an appellant;

and the State’s brief should address all, not just some, of those pro se points. See Ark. Sup.

Ct. R. 4-3(k)(3) (2014). So we order the State to submit a new brief that complies with

Rule 4-3(k)(3).      The State shall have thirty days from the time counsel files his

supplemental addendum to file its corrected brief.

       Supplemental addendum ordered; rebriefing ordered; motion to withdraw denied

without prejudice.

       KINARD and GLOVER, JJ., agree.

       John C. Burnett, for appellant.
       Leslie Rutledge, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee.
                                               2